United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                       December 15, 2005
                                    FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                        _________________                                   Clerk
                                            No. 05-60298

                                        (Summary Calendar)
                                        _________________


THOMAS J PLUSKAT, In the Matter of the Estate of and the Last Will and Testament of Mary
Ried, Deceased,


                                Plaintiff - Appellee,

versus


MICHAEL B CUPIT,


                                Defendant - Appellant.



                            Appeal from the United States District Court
                              For the Southern District of Mississippi
                                     USDC No. 3:04-CV-611



Before SMITH, GARZA, and PRADO Circuit Judges.

PER CURIAM:*

         Michael B. Cupit appeals the district court’s award of attorney’s fees pursuant to 28 U.S.C.

§ 1447(c). Cupit contends that the attorney’s fee provision contained in § 1447(c) is inapplicable to




         *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
this case because it was removed pursuant to 28 U.S.C. § 1452 and not 28 U.S.C. § 1446. Cupit’s

argument that 28 U.S.C. § 1447 is inapplicable to bankruptcy claims is foreclosed by the reasoning

of Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 128-29 (1995) (rejecting contention that

prohibition on appellate review of remand orders contained in § 1447(d) did not apply to removals

based on bankruptcy jurisdiction). See also Coward v. AC and S, Inc., 91 Fed.Appx. 919 (5th Cir.

2004) (unpublished) (rejecting Cupit’s argument); Daleske v. Fairfield Communities, Inc., 17 F.3d
321, 324 (10th Cir. 1994) (same).

       AFFIRMED.




                                                2